550 So. 2d 518 (1989)
Harold J. TICKTIN, M.D., Appellant,
v.
DEPARTMENT OF PROFESSIONAL REGULATION, Appellee.
No. 88-2358.
District Court of Appeal of Florida, First District.
October 11, 1989.
Rehearing Denied November 17, 1989.
Scot E. Samis from the Law Office of Charles E. Ehrlich, St. Petersburg, for appellant.
Lisa S. Nelson, Appellate Atty. for Dept. of Professional Regulation, Tallahassee, for appellee.
PER CURIAM.
Appellant seeks review of an administrative order which revoked his license to practice medicine. The hearing officer recommended a six-month suspension followed by a two-year probation period after finding appellant guilty of gross malpractice in that he failed to provide the degree of care, skill and treatment that would be exercised by a prudent similar physician in such cases. We reverse and remand.
The Department of Professional Regulation filed exceptions to the penalty and recommended revocation of appellant's license. The Florida Board of Medicine in its Final Order revoked appellant's license. Its recited reasons for rejecting the recommended penalty are as follows:
Upon a complete review of the record in this case, the Board determines that the penalty recommended by the hearing officer be rejected as too lenient under the circumstances. The penalty is increased *519 because of the seriousness of the offenses of the grossly inadequate examination of the patient and the failure to diagnose the fetal age.
The final order fails to state legally sufficient reasons for the change in the penalty, nor does it give citations to the record to justify its action as is required by the recent supreme court case of Department of Professional Regulation v. Bernal, 531 So. 2d 967 (Fla. 1988).
We therefore reverse the order under review and remand the cause to the Florida Board of Medicine to enter a new final order which accepts the recommended penalty of the hearing officer and allows the appellant credit on his suspension for the time his license has been revoked pending this appeal.
REVERSED and REMANDED.
THOMPSON, ZEHMER and MINER, JJ., concur.